     Case 3:15-cr-00039-LRH-WGC Document 115 Filed 11/13/20 Page 1 of 5




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                                     ***
 9     UNITED STATES OF AMERICA,                       Case No. 3:15-cr-00039-LRH-WGC

10                                           Plaintiff, ORDER

11            v.

12     CHARLES EARL GRANDERSON, JR,

13                                         Defendant.
14

15           Defendant Charles Earl Granderson, Jr. moves for a compassionate release (ECF Nos. 104
16    & 110), under 18 U.S.C. § 3582(c)(1)(A)(i). The Government filed an opposition (ECF No. 112),
17    and Defendant replied (ECF No. 113). For the reasons contained within this Order, the Court
18    denies Granderson’s motion.
19    I.     BACKGROUND
20           On April 9, 2015, Reno Police officers responded to the AM/PM Convenience Store at
21    1390 South Virginia Street, in Reno, Nevada, after an armed robbery. The Clerk was behind the
22    counter when a black male, wearing a face mask and later identified as Granderson, entered the
23    store and pulled a firearm from his right front pocket. Granderson indicated that this was a robbery
24    and ordered the clerk to put the money from the register in a black plastic bag. Granderson grabbed
25    the bag and ran out of the store where he was pursued by a cab driver. Officers ultimately came
26    into contact with Granderson at approximately 1:50 am. The officers found $507 on him and found
27    a loaded Colt .38 caliber revolver pistol, with an obliterated serial number, and clothes Granderson
28    was wearing during the robbery behind a nearby dumpster. The Officers identified Granderson
                                                        1
     Case 3:15-cr-00039-LRH-WGC Document 115 Filed 11/13/20 Page 2 of 5




 1    and became aware that he had a parole violation warrant out of California and arrested him. After

 2    agents from the Bureau of Alcohol, Tobacco, and Firearms investigated the offense and determined

 3    that the robbery obstructed, delayed, and affected commerce, Granderson was indicted by a federal

 4    grand jury on April 29, 2015.

 5           Granderson pled guilty to count 1, interference with commerce by robbery, in violation of

 6    18 U.S.C. § 1951, and count 2, brandishing a firearm during a crime of violence, in violation of

 7    18 U.S.C. § 924(c)(1)(A)(ii), on April 5, 2015. On September 12, 2016, the Court sentenced him

 8    to 41 months imprisonment on count 1 and 84 months imprisonment on count 2, to run

 9    consecutively, for a total sentence of 125 months, and a period of 3 years of supervised release on

10    count 1 and 5 years on count 2, to run concurrently. Granderson’s projected release date is April

11    19, 2024.

12    II.    LEGAL STANDARD

13           Under 18 U.S.C. § 3582(c), "the court may not modify a term of imprisonment once it has

14    been imposed," except under specified conditions. For a motion brought under § 3582(c)(1)(A)(i),

15    those specified conditions include the exhaustion of administrative remedies or the Bureau of

16    Prison's inaction for thirty days. Defendant provides that his compassionate release petition was

17    received by the Warden of Lompoc on June 30, 2020. See ECF No. 110-1 at 3. The record supports

18    and the Government concedes that Defendant has exhausted his administrative remedies.

19    Therefore, the Court will decide Granderson’s motion on the merits.

20           18 U.S.C. § 3582(c)(1)(A) provides:

21           [T]he court, . . . may reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that does not exceed the
22           unserved portion of the original term of imprisonment), after considering the factors
             set forth in section 3553(a) to the extent that they are applicable, if it finds that –
23
             (i) extraordinary and compelling reasons warrant such a reduction; or
24
             (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
25           pursuant to a sentence imposed under section 3559(c), for the offense or offenses,
             for which the defendant is currently imprisoned, and a determination has been made
26           by the Director of the Bureau of Prisons that the defendant is not a danger to the
             safety of any other person or the community, as provided under section 3142(g);
27
             and that such a reduction is consistent with applicable policy statements issued by
28           the Sentencing Commission[.]
                                                       2
     Case 3:15-cr-00039-LRH-WGC Document 115 Filed 11/13/20 Page 3 of 5




 1    The relevant United States Sentencing Guidelines policy statement provides that the Court may

 2    reduce a term of imprisonment if the Court determines that:

 3              (1)     (A) extraordinary and compelling reasons warrant the reduction; or
 4                      (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
                        years in prison pursuant to a sentence imposed under 18 U.S.C. 3559(c) for
 5                      the offense or offenses for which the defendant is imprisoned;
 6              (2) the defendant is not a danger to the safety of any other person or to the
                community, as provided in 18 U.S.C. 3142(g); and
 7
                (3) the reduction is consistent with this policy statement.
 8

 9    U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 (U.S. SENTENCING COMM’N 2018).

10    Extraordinary and compelling reasons include (1) the medical condition of the defendant, (2) the

11    age of the defendant, (3) family circumstances, or (4) any other extraordinary or compelling

12    reason, as determined by the Director of the Bureau of Prisons. Id. § 1B1.13 app. n.1.

13    III.      DISCUSSION

14              The Court finds that extraordinary and compelling reasons do not exist in this case, under

15    any of the four provisions. Granderson does not qualify under the age provision: he is only 32

16    years old, and neither served 10 years or 75 percent of his term of imprisonment. Granderson also

17    does not qualify under the family circumstances provision: there is no indication that he needs to

18    be released from prison to either care for an ailing spouse or minor children.

19              Granderson argues that extraordinary and compelling reasons exist because he suffers from

20    moderate to severe asthma, epilepsy, and mental health issues, including schizophrenia and bipolar

21    disorder, all making him particularly vulnerable to COVID-19 complications. After reviewing his

22    medical condition, while it is clear that Granderson suffers from significant health concerns, all

23    appear stable and under control.

24              Granderson further argues that the grave prison conditions at Lompoc USP support his

25    release. Currently, the BOP is reporting that one inmate and one staff member are positive for the

26    virus at Lompoc USP, and no inmates or staff are positive at Lompoc FCI. 1 719 inmates and 19

27    staff have recovered from the virus at Lompoc FCI and 145 inmates and 28 staff have recovered

28    1
          https://www.bop.gov/coronavirus/ (last visited November 12, 2020).
                                                            3
     Case 3:15-cr-00039-LRH-WGC Document 115 Filed 11/13/20 Page 4 of 5




 1    at Lompoc USP. The Court recognizes that 4 inmates have died of the virus between the two

 2    facilities and that an inmates’ incarceration should not be a death sentence. However, given these

 3    numbers at Lompoc, the Court finds that extraordinary and compelling reasons do not exist in this

 4    case.

 5            Finally, the section 3553(a) factors do not warrant early release. Granderson’s crime was

 6    serious—it involved robbing an individual at gunpoint. The Court recognizes that Granderson has

 7    had a difficult upbringing and that drugs and addiction have played a significant part in his current

 8    circumstances. However, he also has a serious criminal history, including multiple instances of

 9    armed robbery going back to the age of 13. Previous to the instant offense, he was convicted of

10    second-degree robbery with a firearm enhancement, attempted second-degree robbery with firearm

11    enhancement, and assault with a semi-automatic weapon. He was paroled for less than 3 months

12    when he absconded and was arrested on the instant armed robbery offense less than 6 months after

13    he was paroled. The Court further sees that Granderson has had numerous disciplinary issues while

14    incarcerated. While the defense argues that violating a few prison rules and getting into one fight

15    does not mean he is a danger to the community, the Court disagrees. If Granderson cannot follow

16    prison rules while incarcerated, the Court is not convinced that he would follow the rules set by

17    probation. The Court finds that Granderson should serve the full sentence that it imposed to reflect

18    the seriousness of his crimes, promote respect for the law, and provide adequate punishment for

19    his crimes. The Court further finds that this sentence is appropriate to adequately deter this conduct

20    and protect the public.

21    IV.     CONCLUSION

22            IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release (ECF

23    Nos. 104 & 110) is DENIED.

24    ///

25    ///

26    ///

27    ///

28    ///
                                                        4
     Case 3:15-cr-00039-LRH-WGC Document 115 Filed 11/13/20 Page 5 of 5




 1           IT IS FURTHER ORDERED that Defendant’s Exhibit B (ECF No. 111) is to remain

 2    SEALED to protect the privacy of the Defendant.

 3           IT IS FURTHER ORDERED that Defendant is not entitled to be present for a hearing on

 4    a motion for compassionate release. See FED. R. CRIM. P. 43(b)(4).

 5

 6           IT IS SO ORDERED.

 7           DATED this 13th day of November, 2020.

 8

 9                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     5
